Appeal by the defendant from a judgment of the Supreme Court, Queens County (Berkowitz, J.), rendered January 3, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*637The defendant contends that he was denied his right to a fair trial because the testimony of two police witnesses bolstered the identification testimony of the undercover officer who purchased narcotics from the defendant. However, since the defendant failed to object to the admission of the challenged testimony, any error of law with respect thereto is unpreserved for appellate review (see, CPL 470.05 [2]; People v Brown, 161 AD2d 778). In any event, any error in the admission of the subject testimony was harmless in view of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; see also, People v Johnson, 57 NY2d 969; People v Larsen, 157 AD2d 672).
We have examined the defendant’s remaining contentions and find that they are either unpreserved for appellate review or without merit. Bracken, J. P., Eiber, O’Brien and Pizzuto, JJ., concur.